 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KLAMATH-SISKIYOU WILDLANDS                     No. 2:18-cv-02785-TLN-DMC
      CENTER, ENVIRONMENTAL
12    PROTECTION INFORMATION
      CENTER, and KLAMATH FOREST
13    ALLIANCE,                                      ORDER GRANTING MOTION TO
                                                     INTERVENE BY AMERICAN FOREST
14                       Plaintiffs,                 RESOURCE COUNCIL
15           v.
16    PATRICIA A. GRANTHAM, Klamath
      National Forest Supervisor, and UNITED
17    STATES FOREST SERVICE,
18                       Defendants,
19           and
20    AMERICAN FOREST RESOURCE
      COUNCIL, an Oregon non-profit
21    corporation,
22                     Proposed Defendant
                       Intervenors.
23

24          This matter is before the Court on Proposed Defendant Intervenor, American Forest

25   Resource Council’s (“Proposed Defendant Intervenor”) motion to intervene pursuant to Federal

26   Rule of Civil Procedure 24(a)(2). (ECF No. 25; Mem. Supp. Mot. Intervene, ECF No. 25-1.) No

27   oppositions to this motion have been filed.

28   ///
                                                    1
 1          I.      BACKGROUND

 2          On October 16, 2018, Plaintiffs Klamath-Siskiyou Wildlands Center, Environmental

 3   Protection Information Center, and Klamath Forest Alliance (“Plaintiffs”) filed a complaint for

 4   declaratory and injunctive relief. (ECF No. 1.) Plaintiffs bring three causes of action against

 5   Defendants Patricia Grantham, Supervisor of the Klamath National Forest, and the United States

 6   Forest Service (“Defendants”), arguing that Defendants violated the National Forest Management

 7   Act, National Environmental Policy Act, and Administrative Procedure Act when they approved

 8   the Seiad-Horse Reduction Project (“Project”) in the Klamath National Forest. (ECF No. 1 ¶ 1.)

 9          According to Plaintiffs, the Project is comprised of several components involving the

10   logging of timber from land in the Johnny O’Neil Successional Old Growth Forest Reserve.

11   (ECF No. 1 ¶ 10.) Proposed Defendant Intervenor states that the Project was designed to respond

12   to the 2017 Abney Fire, which destroyed roughly 5,000 acres of late-successional forest. (ECF

13   No. 25-1 at 2.) Plaintiffs are challenging two specific actions of the Project: proposed hazard tree

14   removal and post-fire “salvage” logging. (ECF No. 1 ¶ 72.)

15          According to Plaintiffs, on October 30, 2018, Plaintiffs learned that Defendant United

16   States Forest Service had identified a bidder for the “Low Gap” timber sale, the first of three sales

17   authorized by the Project. (Pl’s T.R.O./Prelim. Inj., ECF No. 13 at 2.) On November 7, 2018,

18   Defendants informed Plaintiffs that the Forest Service intended to authorize the implementation

19   of the Low Gap timber sale. (ECF No. 13 at 2.)

20          Proposed Defendant Intervenor is a regional trade association representing over 50 forest
21   product businesses and forest landowners, including the purchaser of the Low Gap timber sale.

22   (ECF No. 13 at 2; ECF No. 25-1 at 3.) Proposed Defendant Intervenor states they are interested

23   in the Project because the Project will supply timber to its members. (ECF No. 25-1 at 3.)

24   Proposed Defendant Intervenor is further concerned about “the economic, environmental, and

25   safety benefits of the project, which are threatened by this litigation.” (ECF No. 25-1 at 2.) For

26   these reasons, Proposed Defendant Intervenor filed the instant motion to intervene in this
27   litigation. (ECF No. 25-1.)

28   ///
                                                       2
 1          II.        STANDARD OF LAW

 2          Pursuant to Fed. R. Civ. P. 24(a)(2), a party may intervene as a matter of right when:

 3          (1) The application is timely;

 4          (2) The party has a significant protectable interest relating to the property or transaction

 5                 that is the subject of the action;

 6          (3) The disposition of the action may, as a practical matter, impair or impede the

 7                 applicant’s ability to protect its interest; and

 8          (4) the existing parties may not adequately represent the applicant’s interest.

 9   Rule 24(a)(2); Chamness v. Bowen, 722 F.3d 1110, 1121 (9th Cir. 2013) (quoting United States v.

10   Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004)).

11          “Each of these four requirements must be satisfied to support a right to intervene.”

12   Chamness, 722 F.3d at 1121 (quoting Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003)).

13   In evaluating whether these requirements are met, courts “are guided primarily by practical and

14   equitable considerations.” Alisal Water Corp., 370 F.3d at 919. Further, courts generally

15   “construe [the Rule] broadly in favor of proposed intervenors.” United States v. City of Los

16   Angeles, Cal., 288 F.3d 391, 397 (9th Cir. 2002).

17          III.       ANALYSIS

18          At issue in this litigation is the implementation of the Project, which if implemented, will

19   allow the logging of timber from the Johnny O’Neil Successional Old Growth Forest Reserve.

20   (ECF No. 1 ¶ 10.) Proposed Defendant Intervenor claims to have an interest in the Project
21   because the timber it produces will be purchased by Proposed Defendant Intervenor’s members.

22   (ECF No. 25 at 2.) Further, Proposed Defendant Intervenor claims to have an interest “in the

23   continued supply of timber from the Klamath National Forest, and in improving forest health and

24   enabling reforestation of severely burned areas.” (ECF No. 25 at 2.) The Court addresses each of

25   the four Rule 24(a)(2) factors in turn.

26          A. Timeliness of Application
27          In determining whether a motion is timely, the Court considers, (1) the stage of the

28   proceeding; (2) any prejudice to the other parties; and (3) the reason for and length of any delay.
                                                            3
 1   Orange Cty. v. Air California, 799 F.2d 535, 537 (9th Cir. 1986). A motion is generally

 2   considered timely when “made at an early stage of the proceedings, the parties would not have

 3   suffered from the grant of intervention at that early stage, and intervention would not cause

 4   disruption or delay in the proceedings.” Citizens for Balanced Use v. Montana Wilderness Ass’n,

 5   647 F.3d 893, 897 (9th Cir. 2011).

 6          Plaintiffs filed the Complaint on October 16, 2018. (ECF No. 1.) Proposed Defendant

 7   Intervenor filed the present Motion to Intervene on November 20, 2018. (ECF No. 25.) There is

 8   currently a pending motion for preliminary injunction. (ECF No. 13.) Proposed Defendant

 9   Intervenor alleges to have discussed the briefing schedule regarding the pending motion with the

10   other parties, and subsequently timely filed its opposition to the motion for preliminary

11   injunction. (ECF No. 25-1 at 8; Proposed Defendant Intervenor Opp’n Mot. Prelim. Inj., ECF

12   No. 33.) The Court finds that the motion to intervene was timely filed, and will not prejudice the

13   existing parties or cause delay within the meaning of Rule 24.

14          B. Significant Protectable Interest

15          As discussed above, Proposed Defendant Intervenor has alleged strong protectable

16   interests in the Project. Proposed Defendant Intervenor “is a regional trade organization whose

17   purpose is to advocate for sustained yield timber harvests on public lands throughout the West to

18   enhance forest health and resistance to fire, insects, and disease.” (ECF No. 25-1 at 3.) Proposed

19   Defendant Intervenor “represents over 50 forest product businesses and forest landowners.”

20   (ECF No. 25-1 at 3.) Proposed Defendant Intervenor states that many of its members rely on
21   federal timber as they do not own their own forestland and, “therefore, purchase timber from

22   national forests to supply their mills.” (ECF No. 25-1 at 3.) Proposed Defendant Intervenor

23   represents the purchaser, and potentially purchasers of the timber at issue in this Project. (ECF

24   No. 25-1 at 3.) The purchaser plans to employ 25 workers as a result of the purchased timber.

25   (ECF No. 25-1 at 4, 9.) Further, according to Proposed Defendant Intervenor, “it is likely that all

26   timber sales will be processed at a[] . . . mill” represented by Proposed Defendant Intervenor, and
27   the Project itself will support over 200 jobs. (ECF No. 25-1 at 4.)

28          The implementation or cessation of the Project will affect the timber supply available to
                                                       4
 1   Proposed Defendant Intervenor’s members. As such, they have an economic interest in the

 2   Project and the outcome of this litigation. Proposed Defendant Intervenor “was actively involved

 3   in the development of the . . . Project.” (ECF No. 25-1 at 11.) Further, a significant portion of

 4   Proposed Defendant Intervenor’s members have an interest in the pending litigation as it may

 5   affect their timber supply and the timber related jobs associated with the Project.

 6           The Court finds that Proposed Defendant Intervenor has satisfied the requisite showing of

 7   a protectable interest, and has further satisfied the requirements for associational standing to

 8   represent its members.

 9           C. Disposition of Action May Impair or Impede Ability to Protect Interest

10           “If an absentee would be substantially affected in a practical sense by the determination

11   made in an action, [the absentee] should, as a general rule, be entitled to intervene.” Sw. Ctr. for

12   Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001) (quoting Rule 24 advisory

13   committee’s notes). Here, the pending litigation will directly impair or impede Proposed

14   Defendant Intervenor and its members’ interests in the Project. Accordingly, this factor is

15   satisfied.

16           D. No Existing Adequate Representation

17           Defendants take no position on whether Proposed Defendant Intervenor’s position is

18   adequately represented in the current litigation. (ECF No. 25 at 2.) Plaintiffs have not opposed

19   this motion, but state that “[t]he federal government is well-positioned to adequately represent the

20   interests of prospective timber intervenors.” (ECF No. 25 at 2.) A proposed intervenor is
21   adequately represented when “(1) the interests of the existing parties are such that they would

22   undoubtedly make all of the non-party’s arguments; (2) the existing parties are capable of and

23   willing to make such arguments; and (3) the non-party would offer no necessary element to the

24   proceeding that existing parties would neglect.” Sw. Ctr. for Biological Diversity v. Babbitt, 150

25   F.3d 1152, 1153–54 (9th Cir. 1998).

26           Here, while Proposed Defendant Intervenor and Defendants are effectively on the same
27   side of the dispute, Proposed Defendant Intervenor and its members have economic interests that

28   the Defendants do not. (See ECF 25-1 at 13.) Further, the burden of showing inadequate
                                                        5
 1   representation is “minimal” and Proposed Defendant Intervenor need only demonstrate “that

 2   representation of its interests ‘may be’ inadequate.” Citizens for Balanced Use, 647 F.3d at 898

 3   (quoting Arakaki, 324 F.3d at 1086). Accordingly, the Court finds this factor has been met.

 4          As all four factors have been met, intervention as a right under Rule 24(a)(2) is

 5   appropriate.

 6          IV.     CONCLUSION

 7          For the reasons set forth above, Proposed Defendant Intervenor’s motion to intervene

 8   (ECF No. 25) is GRANTED.

 9

10   Dated: December 5, 2018

11

12

13
                                      Troy L. Nunley
14                                    United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
